DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaneko et al. (USPUB 2012/0046893).

As to Claim 1, Kaneko discloses a control device for electric motor comprising: a battery voltage detecting part for detecting a battery voltage at the time of driving an electric motor driven by a battery (Paragraph 24-25), and a minimum voltage holding part for keeping the battery voltage a predetermined voltage by reducing a consumption current of the electric motor when the battery voltage detected by the battery voltage detecting part falls below a predetermined voltage during driving of the electric motor are provided (Paragraph 30). 
As to Claim 2, Kaneko discloses the control device for electric motor according to claim 1, wherein a consumption current detection part for detecting the consumption current is provided (Figure 11, Element 8), the consumption current detected by the consumption current detection part is reduced, the battery voltage detection part estimates the battery voltage from the consumption current, a resistance of the wiring connecting the battery and the electric motor, and a voltage at the connection end between the wire and the wiring of the electric motor (Paragraphs 177-179). 
As to Claim 3, Kaneko discloses the control device for electric motor according to claim 2, wherein the consumption current detected by the consumption current detection part is an estimated value (Figure 11, element 8, Note sensors are not 100% accurate, and therefore it is viewed as an estimated value based upon tolerances). 
As to Claim 4, Kaneko disclose the control device for electric motor according to claim 2, wherein the consumption current detected by the consumption current detection part is a current detected by a built-in current sensor in the motor (Figure 11, 
As to Claim 5, Kaneko discloses the control device for electric motor according to claim 1, wherein the battery voltage is detected by communication from a battery management device outside the motor (Figure 1). 
As to Claim 6, Kaneko discloses the control device for an electric motor according to claim 1, wherein the battery management device is an in-vehicle battery management device (Paragraph 23). 
As to Claim 7, Kaneko discloses the control device for an electric motor according to claim 1, wherein the battery is an in-vehicle battery, and the electric motor is a vehicle-mounted generator motor (Paragraph 26). 
As to Claim 8, Kaneko discloses the control device for an electric motor according to claim 2, wherein the battery is an in-vehicle battery, and the electric motor is a vehicle-mounted generator motor (Paragraph 26).  
As to Claim 9, Kaneko discloses the control device for an electric motor according to claim 3, wherein the battery is an in-vehicle battery, and the electric motor is a vehicle-mounted generator motor (Paragraph 26).  
As to Claim 10, Kaneko discloses the control device for an electric motor according to claim 4, wherein the battery is an in-vehicle battery, and the electric motor is a vehicle-mounted generator motor (Paragraph 26).  
As to Claim 11, Kaneko discloses the control device for an electric motor according to claim 5, wherein the battery is an in-vehicle battery, and the electric motor is a vehicle-mounted generator motor (Paragraph 26).  
As to Claim 12, Kaneko discloses the control device for an electric motor according to claim 6, wherein the battery is an in-vehicle battery, and the electric motor is a vehicle-mounted generator motor (Paragraph 26).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J GRANT whose telephone number is (571)270-5820.  The examiner can normally be reached on Monday - Friday 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571)272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT GRANT/Primary Examiner, Art Unit 2859